DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A-1: Secondary battery in the reply filed on April 1, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of both species of Species Group A would not pose an undue burden on the Examiner because the only difference is the type of electrochemical device. Because the device provides reversible reactions, it is not practically impossible for an electrochemical device that can function as both a secondary battery and an electrochromic device, thus the materially different devices are not mutually exclusive.  This is not found persuasive because Applicant’s arguments are directed to the generic invention to which both species belong therein, not to the supposed lack of distinction between the species. Furthermore, Applicant has not submitted an example of a method where the electrochemical device manufactured by the steps of the method are both a secondary battery and an electrochromic device.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  A serious search burden exists as the search of methods for producing the electrochromic devices require a materially different search strategy  and in view of the different classifications of the species. Methods of producing electrochromic devices are classified in G02F1/13439, but methods of producing secondary batteries are generally within H01M10/0562, which signify a known distinction between the inventions, and thus serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Regarding claims 2, 9;  the claims recite required conditions of  the arc plasma coating process and the capacitive pulse arc plasma technique. Both specifications of conditions are recited broadly and not particularly tied to conditions of reactions during deposition. The Examiner will interpret the required conditions to be conditions that are present at any point of their respective processes, not necessarily during reactions and/or deposition of material.

Regarding claim 5, the Examiner notes that “a conductive substrate” encompasses any substrate of any shape that is conductive in any fashion (i.e. thermally conductive, electrically conductive, photoconductive, able to conduct chemicals, etc.; however given that the device of the preamble is intended to be “electrochemical”, electrically conductive is probably intended, although not positively required & the ability to conduct chemicals also could be relevant.  Furthermore, a word search of the body the instant specification discloses generic materials that may be exemplary conductive substrates: namely metal, conductive ceramic, semiconductor or conductive glasses (paragraph [0014]).
Furthermore, claim 5 requires a step of “forming an anode film of an electrochemical device of a doped metal oxide on the conductive substrate”. The Examiner notes that “anode” is used as an adjective that may have many connotations, including describing an intended function, either as it’s deposited (i.e. it’s acting as an anode) or in later use, or could be intended to mean some sort of material; however review the body of specification found no specific compositions ascribed to the “anode film”; thus since an anode is generally an electrode, thus must be conductive, this would appear to be a film of any conductive metal oxide material.  Note the same issues with respect to broad possible meanings and interpretations applied to any of the uses of a possible function as an adjective; thus to “ion conductor layer”, “cathode film” & “conductive film”, all which may be broadly interpreted; but the examiner suspects are probably intended to be particular types of layers in the intended but not positively claimed electrochemical device.  Note well-known specific compositions are taught for any of these layers or films, [0008] does disclose that the anode film, ion conductor film and cathode film may be doped metal oxides; which teachings being exemplary are not limiting to the present claim language, nor do they specifically say that the doped type metal oxides are electrically conductive; although some types of dopants into some types of metal oxides may make them electrically conductive, being a doped metal oxide does not positively necessitate being electrically conductive for such a generic teachings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the preamble of the method recite “method for manufacturing a doped metal oxide film”. However, there is no indication in the body of the claim of producing a doped metal oxide film. The body of the claim does recite forming a metal oxide film, but does not recite or require the formation of a doped metal oxide film. The recitation of “metal ion film to be doped” does not expressly require the formation of a doped metal oxide film – rather, the recitation expresses an intention. The preamble of the claim is therefore not commensurate in scope with the process actually being claimed, making uncertain what scope is actually required; i.e. need any doped metal oxide ever be formed, or is all that is required is that recited in the body of the claim?
Furthermore regarding claim 1, the Examiner notes that the “form[ing] a metal oxide film ...” recites two substeps: the two substeps using a capacitative pulsed arc plasma technique and integrating an arc plasma coating process or physical vapor deposition. However it is unclear what effect is the action of integrating having on forming a metal oxide film, and there is no relation between the recited “using...” step and the “integrating ...” step. Furthermore, there is the concept of a metal ion film to be doped, and it is not clear if such a film must be present prior to the forming step or created during the forming step. 
Regarding independent claim 5, similarly to the deficiency of independent claim 1, the preamble recites “a method for manufacturing an electrochemical device”. However, there is no indication in the body of the claim of producing an electrochemical device. The preamble of the claim is therefore not commensurate in scope with the process actually being claimed, making uncertain what scope is actually required; i.e. need any electrochemical device, or is all that is required is that recited in the body of the claim? Furthermore, there is a lack of antecedent basis for the recitation of “an electrochemical device” in the forming an anode film step, as it does not necessarily tie to the recited “an electrochemical device” in the preamble of the claim.
Furthermore regarding independent claim 5 and dependent claims 6 – 8, instant claim 5 recites a method of forming “an anode film of an electrochemical device of a doped metal oxide”. In view of the preamble that recites that the claim is “A method for manufacturing an electrochemical device”, it is unclear what object the phrase “of a doped metal oxide” modifies: the electrochemical device or the anode film. The issue is aggravated within dependent claims 6 – 8 as they recite depositing other layers “of the electrochemical device of the doped metal oxide”, which suggests that “of the doped metal oxide” is a characteristic of one of the two earlier recited electrochemical devices. 
Regarding dependent claims 3, 4, 10, 11; the claims recite the limitation "the doped metal".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the doped metal is referring to the recited metal oxide film, the recited doped metal oxide film, or an unrecited doped metal.  Also, particular to instant claims 3 and 4, parent claim 1 does not require a doped metal film be formed within the body of claim. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders US 2009/0065350 A1 (hereafter “Anders’350”) in view of Anders et al. US 5,827,580 (hereafter “Anders’580”).
Regarding claim 1, 3, 4; Anders’350 is directed to a dual-cathode arc plasma source that is combined with a computer-controlled bias amplifier to synchronize the substrate bias with the pulsed production of plasma (Abstract). The dual-cathode arc plasma source is used for producing film depositions such as metal-doped diamond-like carbon or zinc oxide doped with chromium [meeting claims 3 and 4 as the doped metal is chromium] or other metals [doped metal oxide] ([0023]). Anders’350 discloses a method of forming complex films comprising: using a system including a cathodic arc plasma source with a first cathode, a second cathode, and an electrode; arranging a substrate on the electrode [providing]; generating a first arc plasma from the first cathode to provide a portion of the complex film; and generating a second arc plasma from the second cathode to provide a portion [control] of the complex film to form together the complex film according to a recipe ([0019]; Fig. 3; Claim 13). The process can occur in a reactive atmosphere to form the oxides ([0023]). The arc plasmas are generated in pulses by using an arc power supply applying an open-circuit voltage ([0016]) with control by e.g. a computer [pulsed arc plasma technique] (Fig. 5; [0020], [0022]). 
Anders’350 does not expressly teach that the pulsed arc technique is capacitive.
Anders’580 is directed to low temperature formation of electrically conductive metal oxides by cathodic arc deposition (Abstract). Anders’580 discloses that the composition of the metal oxide may be controlled by controlling the pressure of the oxygen present in the deposition chamber, the density of the metal flux ejected from the cathode target or a combination thereof (Abstract; col 2 lines 10 – 25). The metal flux in turn can be controlled by pulsing the arc (col 3 lines 1 – 21). The cathode used for the cathode arc is connected to a pulsed power supply which provides a capacitive discharge (col 4 lines 5 – 25, col 7 lines 35 – 65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the pulsed power supply of Anders’350 is capacitive in nature or otherwise have modified the method of Anders’350 to use a capacitive pulsed power supply for a capacitive pulsed arc plasma technique because Anders’580 teaches that such power supplies are known for the production of pulsed cathodic arcs and allows for control of the metal flux ejected from the cathode.
Regarding claim 2, in an embodiment, Anders’350 discloses in an embodiment that the cathodic arc plasma source can operate with repetition rates of 10 pulses per second [working frequency of 10Hz], at average current of about 10A and that the pulses are started by applying an open-circuit voltage (e.g. 600V) ([0016]).
Anders’350 does not expressly teach that the arc plasma coating process occurs with a DC of 30 to 60A, the claimed vacuum degree/pressure, and a voltage between 50 to 400V.
Anders’580 discloses that the amount of metal flux provided may be adjusted by controlling the discharge current of the arc [DC 30 to 60A], the pulse length and the frequency of the arc (Abstract;  col 6 lines 15 – 55). The voltage supply may be e.g. a 250V discharge power supply (col 7 lines 35 – 65).  Furthermore, Anders’580 discloses that in the deposition of oxides, the pressure of oxygen present is critical, as it influences the amount of oxygen included in the resultant deposited film (col 5 line 30 – col 6 line 15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Anders’350 by practicing their method with the claimed process conditions as a matter of routine experimentation because Anders’580 teaches that such conditions affect the resultant amount of target material that is deposited on a resultant film and the amount of oxygen incorporated.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1, 3, 4, 5, 6, 7, 8, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neudecker et al. US 2004/0048157 A1 (hereafter “Neudecker”) in view of Hata et al. US 2007/0102290 A1 (hereafter “Hata”) or alternatively in view of Hata and Anders’350.
Regarding claims 1, 3, 4, 5, 6, 7, 8, 10, 11 and 12; in view of the indefiniteness of the claims, Neudecker is directed to the manufacture and use of multilayer thin-film batteries [electrochemical device],  including inverted lithium-free batteries (Abstract). In an embodiment, Neudecker discloses a method of manufacturing a multilayer thin-film battery (Fig. 9; [0085], [0130]) comprising: providing an insulating substrate ([0130]); depositing an anode current collector (acc) onto the substrate [thus providing a conductive substrate]; depositing a first electrode layer of LixV2Oy [metal oxide anode film] onto the the acc; depositing a solid electrolyte [ion conduction] layer onto the first electrode layer ([0130], [0014], [0092]); and depositing a second electrode layer of LixV2Oy [ metal oxide cathode film] onto the solid electrolyte layer ([0130]). In another embodiment, the substrate itself is an integral conductive substrate (Fig 10; [0131]), the anodic layer, electrolyte layer and cathode layer are deposited in order on the conductive substrate; and and a cathode current collector (ccc) is deposited onto the cathode layer [meeting claim 7].  The anode and cathode layers may be deposited by cathodic arc deposition ([0066], [0069]) and the electrolyte may be e.g. lithium phosphorus oxynitride ([0092]).  The LixV2Oy can also be additionally doped with elements such as e.g. Ti,  Cr, Mo [meeting claims 3, 4, 10, 11] ([0166]).
Neudecker does not expressly teach that the metal oxide anode/ion conducting/cathode films are formed by using a capacitive pulsed arc plasma technique as integrated with an arc plasma coating process/physical vapor deposition process.
Hata is directed to an apparatus comprising multiple cathodic arc plasma guns for cathode arc deposition and methods of operating the directed apparatus (Abstract; Fig. 1; [0016]). Hata discloses that novel material compositions can be produced by placing cathode targets of different materials among the cathodic arc plasma guns ([0035], [0038], [0044], [0046] – [0047], [0053]); creating and controlling cathode arc pulses in each target to form a plasma vapor to deposit onto a substrate according to a specified composition profile ([0043], [0047] – [0049], [0053]); and depositing a coating with a composition based on the desired composition profile. The coating may also have oxides and nitrides by carrying out the film deposition in the presence of oxygen or nitrogen ([0050]).  The cathode arc pulses are produced by pulsed discharges produced from a capacitor [capacitive pulsed arc plasma technique] ([0035]).  Hata discloses that the selection of pulsing and the use of pulsed discharges in cathodic arc deposition allows for fine control of the composition of the resultant deposited film with higher uniformity than prior art methods and reduced impurities ([0022], [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Neudecker by depositing the anode, ion conducting and cathode films with an arc plasma coating process integrated with capacitive pulsed arc plasma timing [technique] because Hata teaches that the resultant films produced from such a methodology have reduced impurities and high uniformity.
Alternatively, Anders’350 is directed to a dual-cathode arc plasma source that is combined with a computer-controlled bias amplifier to synchronize the substrate bias with the pulsed production of plasma (Abstract). The dual-cathode arc plasma source is used for producing film depositions such as metal-doped diamond-like carbon, zinc oxide doped with chromium and other zinc oxides doped with elements to allow for n-type or p-type conductivity. Similar to Hata, Anders’350 discloses that the technique allows for specific tuning of properties such as resistivity/conductivity (Abstract) and specific formation of complex films by recipes ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Neudecker by depositing the anode, ion conducting and cathode films with an arc plasma coating process integrated with pulsed arc plasma timing [technique] because Anders’350 teaches that the technique allow for the production of tailored films with specific tuning of properties such as resistivity. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the pulsed power supply of Anders’350 is capacitive in nature or otherwise have modified the method of Anders’350 to use a capacitive pulsed power supply for a capacitive pulsed arc plasma technique because Anders’580 teaches that such power supplies are known for the production of pulsed cathodic arcs and allows for control of the amount of deposited cathode material.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neudecker in view of Hata or alternatively in view of Hata and Anders’350 as applied to claims 1, 3 – 8, 10 – 12 above, and further in view of Anders’580.
Regarding claims 2 and 9, Neudecker in view of Hata or alternatively in view of Hata and Anders’350 does not expressly teach that the arc plasma coating process occurs with a DC of 30 to 60A, the claimed vacuum degree/pressure, and a voltage between 50 to 400V.
Anders’580 discloses that the amount of metal flux provided may be adjusted by controlling the discharge current of the arc [DC 30 to 60A], the pulse length and the frequency of the arc (Abstract;  col 6 lines 15 – 55). The voltage supply may be e.g. a 250V discharge power supply (col 7 lines 35 – 65).  Furthermore, Anders’580 discloses that in the deposition of oxides, the pressure of oxygen present is critical, as it influences the amount of oxygen included in the resultant deposited film (col 5 line 30 – col 6 line 15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Neudecker in view of Hata or alternatively in view of Hata and Anders’350 by practicing their method with the claimed process conditions as a matter of routine experimentation because Anders’580 teaches that such conditions affect the resultant amount of target material that is deposited on a resultant film and the amount of oxygen incorporated.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717